Exhibit 10.24





harman international



Harman International Industries, Incorporated 8500 Balboa Blvd., P.O. Box
2200,Northridge, CA 91329   (818) 893-8411

August 6, 2004

Dr. Erich A. Geiger
8323 Ocotillo Court
Naples, FL  34113

Re:  Amendment to Employment Agreement

Dear Dr. Geiger:

          We are pleased to offer you the position of Executive Vice President
and Chief Technology Officer for Harman International Industries, Inc. (the
“Company”), and Executive Chairman of the Company’s Automotive OEM Business
Group, on the terms set forth below.  This letter agreement (“Amendment
Agreement”) will, when signed by you, amend your existing employment agreement
dated July 1, 2003 (the “2003 Agreement”) as follows:

          1.     Duties and Responsibilities.  Subsections (a) and (b) (only) of
the 2003 Agreement will be amended to read in their entirety as follows:

                  “(a)  General.   You will function as both Executive Vice
President and Chief Technology Officer of the Company, and as Executive Chairman
of Harman Becker Automotive Systems.  In the latter role you will be responsible
for the Company’s automotive OEM business world wide, with the CEO of that
business reporting directly to you.  As Executive Vice President and Chief
Technology Officer of the Company you will be responsible for delivering global
technological direction.  As a member of the Company’s top management team you
will provide counsel to the other members of the top management team, and will
provide both leadership to the Company’s automotive OEM business to assure the
achievement of its business objectives, and guidance to the Company’s worldwide
technology organization to assure the Company’s technical leadership across all
business units. 

                   “(b)  Essential Functions.   Your essential functions will
include the following:

 * “Participation as one of the key corporate leaders of the Company;
 * “Development and achievement of performance objectives for the automotive OEM
   business world wide;
 * “Creation and direct leadership of the Harman International Corporate
   Technology Council (CTC).  A primary goal of the CTC is to provide the vision
   and be the catalyst to identify emerging critical new technologies and
   ensuring their appropriate and timely application to specific Company
   business units;
 * “Development and implementation of a master five-year technology roadmap for
   each Company business group;
 * “Identification, development and growth of the technology talent pool for the
   Company, and authoring and implementing an in-depth technology leadership
   succession plan for the Company;
 * “Taking on the role as key technology spokesperson for Harman International;
   and
 * “Developing and implementing a strategic roadmap for the management,
   protection and commercialization of the Company’s intellectual property.”

“Business leadership for Harman Becker Automotive Systems, as Executive Chairman
of that business group;

          2.      Salary.  Section 2 of the 2003 Agreement is amended to read in
its entirety as follows:

                   “Your salary commencing August 1, 2004 will be at an
annualized rate of US$1,000,000 (One million U.S. Dollars), payable in equal
semi-monthly installments of US$41,666.67 (Forty-one thousand six hundred
sixty-six and 67/100ths U.S. Dollars) on the 15th and the last days of each
month, less deductions as required by law or authorized by you.”

          3.      Pension Benefit.  Subsection (g) of Section 3 of the 2003
Agreement shall be amended to read in its entirety as follows:

                    “(g)    Pension Benefit.   In addition to the capital-sum
life insurance referred to in subparagraph 3(f) above, you shall be entitled to
a pension benefit to be calculated as follows: 

“(i)     You are entitled to an annual gross pension payment (“Annual Pension”)
equal to the difference between (a) the sum of what you are entitled to receive
under Sections 9(3) and 9(4) of the Managing Director Employment Agreement dated
March 28, 2000 between you and Harman Becker Automotive Systems GmbH, as amended
(the “Becker Employment Agreement”) and (b) thirty percent (30%) of the average
of your highest five (5) consecutive years of Eligible Salary from all Harman
companies.

“(ii)     For purposes of this subsection 3(g), “Eligible Salary” shall mean the
average of your annual base salary in accordance with paragraph 2 above, as
earned (A) during the term of this Agreement, or (B) during the last five years
of service under this Agreement if you have completed five years of service or
more under this Agreement, plus the average of your Management Incentive
Compensation plan bonus (only – no other bonuses or compensation of any nature
will be included) during the last five (5) consecutive years of your service as
an employee of the Company, including, for this purpose only, all subsidiaries
of the Company..  Eligible Salary shall not include any other kind of payments,
benefits, bonus or other compensation made or granted to you.

“(iii)     The pension benefits payable hereunder shall be paid in twelve (12)
equal monthly installments, commencing on the later of (a) the first day of the
month following the month in which you attain age 60, or (b) the termination of
this Agreement.

“(iv)     In the event of your death, your widow shall be entitled to a widow’s
pension, the amount and payment terms of which shall correspond to the pension
entitlement vested at the time of your death, to be paid during the following
period:

“(A)     In the event of your death before having attained age 60, for a period
of ten years; or

“(B)     In the event of your death during or after the month in which you
attain age 60, for the period between your death and the month during which you
would have attained age 70.”

          4.     Term.  Section 6 of the 2003 Agreement shall be amended as
follows:

                    (1)  Subsection (b) shall be amended to read in its entirety
as follows:

                          “(b)  The contractual relationship is established for
a fixed term of fifty (50) months through August 31, 2007, and thereafter you or
the Company may terminate this Agreement upon at least twelve (12) months’
advance written notice; provided, however, that you may terminate this Agreement
at any time six months after the effective date upon which there occurs a Change
of Control, as defined in the Company’s 2002 Key Executive Officers Incentive
Plan, as amended.   Unless there is such a Change of Control, the earliest
effective date of termination of this Agreement is therefore August 31, 2007.”

                    (2)  Subsection (c) shall be deleted, and subsections (d)
through (h) shall be redesignated as subsections (c) through (g), respectively.

          5.     Additional Provisions.

                    (1)  Effective Date.  This Amendment Agreement becomes
effective on August 1, 2004.

                    (2)  Other Terms Remain in Effect.  This Amendment Agreement
does not delete, terminate or replace any provision of the 2003 Agreement except
as specifically provided herein and all other terms of the 2003 Agreement shall
remain in full force and effect.

                    (3)  No Unilateral Termination.  This Amendment Agreement
may not be terminated unilaterally by either party.

                    (4)  Choice of Law.  This Amendment Agreement shall be
governed by and construed in accordance with the laws of the State of Michigan,
without regard to its rules pertaining to conflict of laws.

                    (5)  Amendments Must be Written.  No modification, amendment
or waiver of any of the terms hereof shall be effective unless made in writing
and executed by the party to be charged.

                    (6)  Invalidity.  If any portion of this Amendment Agreement
is deemed by a court of competent jurisdiction, or by a duly appointed neutral
arbitrator, to be invalid or unenforceable, then such portion shall be deemed
stricken from this Amendment Agreement and the remaining terms shall continue in
full force and effect.  The parties shall replace any provision so invalidated
with a permissible and valid provision that comes closest in economic and legal
content to the invalid provision.

Please acknowledge your understanding of and agreement to the foregoing terms by
signing one copy of this letter in the space provided below and returning that
signed copy to me.

Very truly yours,
HARMAN INTERNATIONAL INDUSTRIES, INC.

By: /s/ Sidney Harman

_______________________
Sidney Harman
Executive Chairman

I UNDERSTAND AND AGREE TO THE TERMS SET FORTH ABOVE:

/s/Dr. Erich A. Geiger              
Dr. Erich A. Geiger                                       Date:   August 6, 2004